Exhibit 10.1

 

TECHNOVATIVE GROUP, INC.

(F/K/A HORIZON ENERGY, INC.)

 

Investor Package

 

This Investor Package contains the documents listed below in connection with an
offering by Technovative Group, Inc., a Wyoming corporation (the “Company”), of
common stock, par value $.001 per share (“Common Stock”) for gross proceeds of
up to $10,000,000 or such other amount as may be determined by the Company’s
board of directors.

 

Subscription Agreement; Schedules & Exhibits

Disclosure Schedules

 

Please deliver your investment amount via wire or check payable to the Company’s
account as attached herein as follows:

 

Bank’s Name and Address:

Account #:

ABA Routing #:

SWIFT:

Account Title:

 

A signature page package containing segregated signature pages for each of the
following documents: (i) the Subscription Agreement together with the Exhibits
and Schedules thereto (collectively, the “Transaction Documents”) has been
provided in a separate Adobe PDF file for your convenience.

 



 

Technovative Group, Inc.

 



 

 

 

TECHNOVATIVE GROUP, INC.

(F/K/A HORIZON ENERGY, INC.)

 

SUBSCRIPTION AGREEMENT

 

September 2, 2015

 

Mr. Lee Chan Yue

CEO

Technovative Group, Inc.

Rm 1512, Silvercord Tower 2

30 Nathan Road

TST

 

This Subscription Agreement (this “Agreement”) is dated as of September 2, 2015
by and between Technovative Group Inc., a Wyoming corporation, and all
predecessors thereof (the “Company”), and the investor identified on the
signature pages hereto (the “Investor”).The undersigned investor hereby
irrevocably subscribes for and agrees to purchase the number of shares (the
“Shares”) of the Company’s common stock, par value $.001 per share (“Common
Stock”), set forth on the signature page hereto from Technovative Group, Inc., a
Wyoming corporation (the “Company”) for the purchase price of $0.85 per share in
connection with the Company’s offering of $10,000,000 (the “Investment Amount)
in Common Stock.

 

This Subscription Agreement together with the Exhibits and Schedules thereto
constitutes the “Offering Documents.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1. DEFINITIONS

 

1.1.        Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self-regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 



 2 

 

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

 

“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Disclosure Materials” has the meaning set forth in Section 3.2(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Investment Amount” means shall have the definition set forth in the Recitals
above.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.

 

“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company, or
(iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Documents; provided however, that
none of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any change, event, state of facts or development generally affecting
the general political, economic or business conditions of the United States;
(ii) any change, event, state of facts or development generally affecting the
medical device industry; (iii) any change, event, state of facts or development
arising from or relating to compliance with the terms of this Agreement; (iv)
acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions;
(v) changes in laws or GAAP after date hereof or interpretation thereof; or (vi)
any matter set forth in the Transaction Documents or the Schedules or Exhibits
thereto.

 



 3 

 

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Share Purchase Price” shall mean $0.85 per share.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities” shall have the meaning as set forth in the recital of this
Agreement.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” of any Person means any “significant subsidiary” as defined in Rule
1-02(w) of the Regulation S-X promulgated by the Commission under the Exchange
Act of such Person.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTCQB
Marketplace of OTC Markets Group Inc., the NYSE MKT, the New York Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq
Global Select Market (or any successors to any of the foregoing).

 



 4 

 

 

“Transaction Documents” means this Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

  2. PURCHASE AND SALE

 

1.1.        Purchase and Sale; Closing. The closing of the purchase and sale of
the Securities for the Investment Amount (the “Closing”) shall take place as
soon as practicable following the satisfaction of the conditions to the Closing
set forth herein (or such later date as is mutually agreed to by the Company and
the Investor) (the date of any such Closing is hereinafter referred to as a
“Closing Date”). The Closing shall take place at the offices of the Company at
Room 2313-2315, Block B, Zhongshen Garden, Caitian South Road, Futian District,
Shenzhen, Guangdong Province, China 518101 on the Closing Date or at such other
location or time as the parties may agree.

 

1.2.        Closing Deliveries.

 

(a)         The Company shall deliver or cause to be delivered to the Investor
the following (the “Company Deliverables”):

 

(i)     this Agreement, duly executed by the Company; and

 

(b)           At the Closing, each Investor shall deliver or cause to be
delivered the following to the Company (collectively, the “Investor
Deliverables”):

 

(i)     this Agreement, duly executed by the Investor;

 

(ii)   the Investment Amount and in immediately available funds, by wire
transfer to the Company pursuant to the following wire instructions:

 

WIRING INSTRUCTIONS

 

Bank’s Name and Address:

Account #:

Account Name:

SWIFT:

 

 3. REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules attached hereto (the “Disclosure Schedules”), the Company
hereby represents and warrants to the Investor the following:

 

(a)   Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Wyoming, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. The Company does not own any equity
interest, directly or indirectly, in any other Person or business enterprise.
The Company is in good standing in the State of Wyoming and is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect upon its
assets, properties, financial condition, results of operations or business.
Except as provided in Schedule 3.1(a) attached herein, the Company does not own
or control any subsidiaries as of the date of this Agreement.

 



 5 

 



 

(b)   Authorization; Enforcement. The Company has full corporate power and
authority to execute and deliver this Agreement, and any documents and
instruments related to or contemplated by each of the Transaction Documents to
which it is or will be a party and to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations thereunder, have been duly
and validly authorized by the Board of Directors, no other corporate action on
the part of the Company or its stockholders being necessary. Each of the
Transaction Documents has been or will be duly and validly executed and
delivered by the Company, and constitutes, or will constitute a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms except as enforceability may be limited by
bankruptcy, insolvency and other laws of general application affecting the
enforcement of creditors’ rights and except that any granting of equitable
relief is in the discretion of the court.

 

(c)   No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
United States federal and state securities laws and regulations), or by which
any property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(d)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization, approval or order of, give any notice to, or
make any filing or registration with, any federal, provincial, state, local or
other governmental authority or any other Person in connection with the
execution, delivery and performance by the Company to the extent a party thereto
of the Transaction Documents, other than (i) filings required by state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) filings,
consents and approvals required by the rules and regulations of the applicable
Trading Market and (iv) those that have been made or obtained prior to the date
of this Agreement.

 



 6 

 

 

(e)   Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of any
and all Liens. Fot the issuance of the Securities, the Company has reserved from
its duly authorized capital stock the number shares of Common Stock representing
the Securities that are issuable pursuant to this Agreement.

 

(f)    Capitalization. The number of shares of all authorized, issued and
outstanding capital stock of the Company are specified in Schedule 3.1(f). No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as set forth on Schedule 3.1(f), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Securities hereunder will not, immediately or with the passage of time,
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of the Company’s securities to adjust the exercise, conversion, exchange or
reset price under such securities.

 

(g) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

The Investor hereby acknowledges and agrees that the Company does not make and
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.

 

Representations and Warranties of the Investors. The Investor hereby, for itself
and for no other Investor, represents and warrants to the Company as follows:

 

(a)   Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if the Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and other Transaction Documents has been duly executed by
the Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 



 7 

 

 

(b)   Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(c)   Investor Status.

 

(i)     The Investor agrees and acknowledges that it was not, a “U.S. Person”
(as defined below) at the time the Investor was offered the Securities and as of
the date hereof:

 

(A) any natural person resident in the United States;

 

(B) any partnership or corporation organized or incorporated under the laws of
the United States;

 

(C) any estate of which any executor or administrator is a U.S. person;

 

(D) any trust of which any trustee is a U.S. person;

 

(E) any agency or branch of a foreign entity located in the United States;

 

(F) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H) any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited Investors
(as defined in Rule 501(a) of Regulation D promulgated under the Securities Act)
who are not natural persons, estates or trusts.

 



 8 

 

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

  

(ii)   The Investor understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.

 

(iii) The Investor (i) as of the execution date of this Agreement is not located
within the United States, and (ii) is not purchasing the Securities for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto.

 

(iv) The Investor will not resell the Securitiess except in accordance with the
provisions of Regulation S (Rule 901 through 905 and Preliminary Notes thereto),
pursuant to a registration statement under the Securities Act, or pursuant to an
available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the
Securities Act.

 

(v)   The Investor will not engage in hedging transactions with regard to shares
of the Company prior to the expiration of the distribution compliance period
specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.

 

(vi) No form of “directed selling efforts” (as defined in Rule 902 of Regulation
S under the Securities Act), general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers by
means of any directed selling efforts in the United States be made by the
Investor or any of their representatives in connection with the offer and sale
of the Securities.

 

(d)  Access to Information. The Investor acknowledges that it has reviewed the
disclosure materials provided by the Company and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.

 



 9 

 

 

(e)    The Investor understands that the offering of the Securities has not been
registered under the Securities Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(2) of the Securities Act and that, as a
result, the Securities will be “restricted securities” as that term is defined
in Rule 144 under the Securities Act. UNTIL ONE YEAR AFTER THE COMPANY FILES
“Form 10” information with the commission and the other provisins of rule 144
are satisfied, RULE 144 WILL BE UNAVAILABLE AND THE SECURITIES MAY NOT BE SOLD
OTHER THAN IN A PRIVATE TRANSACTION. Once Rule 144 is available, the Securities
must be held for the time period required by Rule 144 (or indefinitely if the
Investor is deemed an “affiliate” within the meaning of such rule) unless the
Securities is subsequently registered under the Securities Act and qualified
under any other applicable securities law or exemptions from such registration
and qualification are available. The Investor understands that the Company is
under no obligation to register the Securities under the Securities Act or to
register or qualify the Securities under any other applicable securities law, or
to comply with any other exemption under the Securities Act or any other
securities law, and that the Investor has no right to require such registration.
The Investor understands that the Company has no present intention to register
any of the Securities for re-sale by Investor. The Investor further understands
that the Offering of the Securities has not been qualified or registered under
any foreign or state securities laws in reliance upon the representations made
and information furnished by the Investor herein and any other documents
delivered by the Investor in connection with this subscription; that the
Offering has not been reviewed by the Commission or by any foreign or state
securities authorities; that the Investor’s rights to transfer the Securities
will be restricted, which includes restrictions against transfers unless the
transfer is not in violation of the Securities Act and applicable state
securities laws (including investor suitability standards); and that the Company
may in its sole discretion require the Investor to provide at Investor’s own
expense an opinion of its counsel to the effect that any proposed transfer is
not in violation of the Securities Act or any state securities laws.

 

(f)    Independent Investment Decision. The Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. The Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 

(g)   Trading Activities. Neither the Investor nor its Affiliates has an open
short position in the Company’s Common Stock, and the Investor agrees that it
shall not, and it will cause its Affiliates not to, engage in any Short Sales of
or hedging transactions with respect to the Company’s Common Stock.

 



 10 

 

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

  4. OTHER AGREEMENTS OF THE PARTIES

 

Securities may only be disposed of in compliance with U.S. state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(a)   Certificates evidencing the Securities will contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

 



 11 

 

 

Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities hereunder for working capital purposes and such other purposes as set
forth on Schedule 4.6 hereto.

 

1.1.  Further Assurances. The Company shall use its reasonable best efforts to
satisfy all of the closing conditions under Section 5.1, and will not take any
action which could frustrate or delay the satisfaction of such conditions. In
addition, either prior to or following the Closing, the Company signatory hereto
will perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

5. CONDITIONS PRECEDENT TO CLOSING

 

Conditions Precedent to the Obligations of the Investors to Purchase Securities.
The obligation of the Investor to acquire Securities at the Closing is subject
to the satisfaction or waiver by the Investor, at or before the Closing, of each
of the following conditions:

 

(a)   Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

 

(b)   Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing;

 

(c)   No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)  Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the
Company; and

 

(e)   Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 



 12 

 

 

Conditions Precedent to the Obligations of the Company to Sell Securities. The
obligation of the Company to sell Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a)   Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

 

(b)   Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

 

(c)   No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents; and

 

(d)  Investors Deliverables. The Investor shall have delivered the Investor
Deliverables in accordance with Section 2.2(b).

 

6. MISCELLANEOUS

 

Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given, if sent by any means other
than facsimile transmission. The address for such notices and communications
shall be as follows:

 

  If to the Company:  

Technovative Group, Inc.

Rm 1512, Silvercord Tower 2

30 Nathan Road

TST

Attn: Mr.Lee Chan Yue

          With a copy to:  

Ofsink, LLC

230 Park Ave, Suite 851

New York, NY 10169

Facsimile: 646-224-9844

Attn.: Darren Ofsink, Esq.

          If to an Investor:   To the address set forth under such Investor’s
name on the signature pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 



 13 

 



 

Amendments; Waivers; No Additional Consideration. No provision of this Agreement
may be waived or amended except in a written instrument signed by the Company
and the Investor. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to the
Investor to amend or consent to a waiver or modification of any provision of any
Transaction Document unless the same consideration is also offered to all
Investors who then hold Securities.

 

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investors. The Investor may assign any or all of
its rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.” Notwithstanding anything to the contrary herein, for
the avoidance of doubt, each Investor may freely transfer any Securities to any
Person (including its Affiliates or any investment fund sponsored or advised by
such Investor) without the consent of any of the Company or any other Investor.

 

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. In the event that
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement.

 



 14 

 

 

Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities.

 

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

Language and Copies of Agreement. This Agreement shall be executed in English
and Chinese in duplicate, and in case of any conflict the English version shall
prevail. Each of the original English and Chinese versions of this Agreement
shall be executed in 2 duplicate copies. Each party shall hold two originals of
each version.

 



 15 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of date first
written above.

 

  Technovative Group, Inc.       By:       Name: Lee Chan Yue     Title:
President and CEO

 



 17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as the date set
forth above.

 



  INVESTOR         Signature:         Name:         Title:     Investment
Amount:   $_____________         If not a U.S. Person, country of incorporation
or citizenship: _____________         ADDRESS FOR NOTICE                    
Attention:       Tel:     Fax:     Email:                   MAILING ADDRESS  
(if different from above)                       Attention:     Tel:     Email:  
 

 



 18 

 

 

DISCLOSURE SCHEDULES

 

Schedule 3.1(a)

 

Subsidiaries

 

As of the date of this Agreement herein, the Company has the following
subsidiaries:

 

Name   Jurisdiction  

Equity Owners and Percentage of Equity Securities Held

          Technovative Group Limited   Samoa   100% owned by Technovative Group
Inc           Technovative Asia Limited   Hong Kong   100% owned by the
Technovative Group Limited

 



 19 

 

 

Schedule 4.6

 

Use of Proceeds

 

We intend to use the estimated net proceeds of the Offering for working capital.

 

 





 

 